DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The scope of claim 5 is essentially the same or broader than the scope of claim 4; thus, claim 5 fails to further limit its parent claim 4.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5, 9, 12-15 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FUKUI (JP 3857847 B2) in view of Campero (US 2010/0194524 A1).
Regarding claims 2 and 12, FUKUI discloses a method for controlling a light and/or a monitoring system (e.g. [0004-0005]) comprising: at least one processor (e.g. Fig. 1: 4-5); and at least one non-transitory computer-readable storage medium (e.g. [0010]: storage unit) coupled to the at least one processor having stored thereon instructions which, when executed by the at least one processor, causes the at least one processor to perform operations comprising: 
monitoring a plurality of sunrise times for an area that includes a property (e.g. [0011]: actually measuring the pattern of the daily change of sunlight according to an installation place; daily change implies measuring plurality of sunrise times); 
determining a control for a light at the property using the plurality of sunrise times (e.g. Fig. 3 & [0010-0011]: control the light based on sunrise times, for example), and 
automatically controlling, using the control for the light, the light (e.g. Fig. 3 & [0010-0011]: control the light based on sunrise times, for example).  
Fukui fails to disclose, but Campero teaches monitoring, for each of one or more energy consuming devices associated with the property, a status of the respective energy consuming device (e.g. [0016-0018]); monitoring energy consumption data for the one or more energy consuming devices at the property (e.g. [0017, 0024]); determining a control for a light at the property using the status of each of the one or more energy consuming devices, and the energy consumption data for the one or more energy consuming devices at the property (e.g. [0004]: control based on energy consumption; [0018, 0020]: control devices based on monitored device status/state).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Fukui with the teachings of Campero to control energy consuming devices by monitoring the state/status and/or energy consumption of the devices so as to reduce energy consumption of a building.
Regarding claims 3 and 13, FUKUI and Campero in combination discloses automatically controlling, using the control for the light, the light comprises automatically turning on the light at sunrise using the plurality of sunrise times, the status of each of the one or more energy consuming devices, and the energy consumption data for the one or more energy consuming devices at the property (e.g. Fukui in Fig. 3 & [0010-0011] discloses controlling light using measured sunrise times at sunrise, and Campero in [0004] teaches controlling light based on energy consumption and in [0018, 0020] teaches controlling light based on monitored device status/state; thus, combination of Fukui and Campero discloses the light is controlled based on sunrise times, energy consumption and status of the device).  
Regarding claims 4-5 and 14-15, FUKUI and Campero in combination discloses the operations further comprise: monitoring a plurality of sunset time (e.g. [0011]: actually measuring the pattern of the daily change of sunlight according to an installation place; daily implies plurality of sunset times); and automatically turning off the light at sunset using the plurality of sunset times (FUKUI: Fig. 3: P1); and, Campero further teaches the automatically controlling the light using the status and energy consumption data for the one or more energy consuming devices at the property (e.g. [0004, 0018, 0020]).  
Regarding claims 9 and 19, FUKUI discloses automatically controlling, using the control for the light, the light comprises automatically controlling multiple lights (e.g. Fig. 1: 3).  

Claims 8, 10-11, 18 and 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FUKUI (JP 3857847 B2) in view of Campero (US 2010/0194524 A1) as applied to claims 1 and 12 above, and further in view of Ehlers (US 2007/0220907 A1).
Regarding claims 8 and 18, FUKUI fails to disclose, but Ehlers teaches automatically controlling, using the control for the light, the light comprises automatically controlling the light based on the light being specified by a user as a light to control based on sunrise time (e.g. [0143]: ramp up lights to simulate sunrise in wake-up mode, and program the wake-up mode as desired by user).  
Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have modified the teachings of FUKUI with the teachings of Ehlers to let user specified light(s) to be controlled based on sunrise/sunset time so as to allow flexible customization control as desired by user. 
Regarding claims 10 and 20, FUKUI and Ehlers in combination discloses automatically controlling, using the control for the light, the multiple lights (e.g. Fig .1: 3) comprises automatically controlling the multiple lights based on each of the multiple lights being specified by a user as a light to control based on sunrise time (e.g. Ehlers: [0143]: ramp up lights to simulate sunrise in wake-up mode, and program the wake-up mode as desired by user).
Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have modified the teachings of FUKUI with the teachings of Ehlers to let user specified light(s) to be controlled based on sunrise/sunset time so as to allow flexible customization control as desired by user. 
Regarding claims 11 and 21, FUKUI discloses the claimed invention except the monitoring and controlling is performed by a native monitoring application of the monitoring system.
Ehlers teaches a native monitoring application of the monitoring system for controlling lights (e.g. Figs. 7a-7c & [0116]).
Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have modified the teachings of FUKUI with the teachings of Ehlers to utilize application to control the lights since it is merely simple substitutions of one known method with another (i.e. replacing old technology using control unit with new technology using web application) according to KSR.  The modification would have yielded only predictable result to one skilled in the art at the time of the invention was made.
Claims 6-7 and 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FUKUI (JP 3857847 B2) in view of Campero (US 2010/0194524 A1) as applied to claims 1 and 12 above, and further in view of DeBoer et al. (US 2008/0077360 A1).
Regarding claims 6-7 and 16-17, FUKUI discloses monitoring the plurality of sunrise times comprises receiving information related to sunrise times and storing the received information related to sunrise times for use in controlling the light; and wherein monitoring the plurality of sunset times comprises receiving information related to sunset times and storing the received information related to sunset times for use in controlling the light.  (e.g. [0006, 0011, 0014]: actual sunrise and sunset pattern are measured and stored for controlling the light).
FUKUI fails to disclose, but DeBoer teaches information related to sunrise time and sunset time are received from a monitoring application server (e.g. [0023, 0056]: receive sunrise time and sunset time information from a database.
Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have modified the teachings of FUKUI with the teachings of DeBoer to receive sunrise and sunset time information from a database so as to accurately determine the sunset and sunrise time according to a given location on a given day.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688